—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered November 19, 1992, in favor of defendant Jan Arnett, M.D., upon a jury verdict finding that he was not negligent in plaintiffs treatment, unanimously affirmed without costs.
The trial court’s limiting of the scope of the direct and redirect examination of plaintiffs expert witness was not an abuse of discretion (see, Feldsberg v Nitschke, 49 NY2d 636). Nor did the trial court’s instruction to the jury on the law of "error in judgment” reach the level of reversible error. Concur —Rosenberger, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.